PER CURIAM.
Jack Brier General Contractor, Inc., the successful plaintiff below, appeals an order of the circuit court awarding it attorneys’ fees pursuant to section 713.29, Fla. Stat. The final award ($20,162 .50 in fees and $376.00 in costs) was significantly lower than the amount the appellant requested (approximately $48,000.00 in fees and $4,775.81 in costs) even though there was evidentiary support for the full amount requested. The trial court nevertheless concluded in its order, which included detailed findings, that the reasonable number of hours necessary to prosecute this breach of contract action was considerably less than the amount actually billed.1 We cannot conclude that the trial court abused its discretion. See Baldwin Piano & Organ Co. v. Dote, 740 So.2d 1230, 1231 (Fla. 4th DCA 1999) (“the trial court was not bound by the testimony of the expert as to the amount of a reasonable attorney’s fee, even though there was no opposing expert”); Ruwitch v. First Nat’l Bank of Miami, 327 So.2d 833, 833 (Fla. 3d DCA 1976) (“while the opinion of an expert witness testifying on attorneys fees is persuasive, it is not binding on the court in determination of a reasonable fee”). Accordingly, the fee award below is affirmed.
Affirmed.

. A jury awarded Jack Brier $4,839.00.